DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species 2 in the reply filed on July 8, 2022 is acknowledged.
	The traversal is on the grounds that species 2, 3 and 4 are closely related. After search for the material of species 2 the examiner agrees to withdraw the species requirement with regards to species 3, i.e. species 3 with be combined with species 2. However, the mechanism for attaching shown in Species 3/Fig. 15 would require additional and different search from the elected species 2 and remains withdrawn. 
The applicant has elected claims 1-5, 7 and 15-20 for prosecution. 
Claim 7 is directed to non-elected Species 3 and therefore is withdrawn from consideration.
The examiner notes that claim 15 depends upon non-elected claim 12 and is therefore considered withdrawn.
The claims which will be considered as reading on elected species 2 with previous species 3 are: 1-5 and 16-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are vague and indefinite because in claim 4 line 2 refers to a second groove and line 4 refers to “the filter”. The claim is unclear because, as written, the filter could be referring to the filter already set forth as being in the first groove of claim 1. But, the filter is set forth as being in the second groove. The claims are also unclear because a single gas inlet is set forth but plural grooves are set forth. As described in the specification the grooves each define an inlet. The examiner notes that a recitation such as an “inlet arrangement” or an “inlet structure” would be a better recitation. Claim 5 is rejected for its dependency.
Claim 19 is vague and indefinite because there is no antecedent basis for “the front sealing member” or “the rear sealing member”  in lines 11 and 12. For purposes of examination these are considered to be the first and second sealing members set forth earlier in the claim. Further, in claim 19, it is unclear what the reference frames for the “first side” and the “second side” of the gas hole is. It is unclear if the end ports of the passage 224 are being claimed or if the “first side” and “second side” are references to the ends of the cylinder, or something else.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (USPAP 2017/0321684) in view of Choi et al (USPAP 2015/0078925).
Han et al discloses a compressor (see Fig. 4) having a cylinder (see Fig. 10) including a cylinder body 120 that defines a compression space therein, a piston 130, a frame 110, 111,112, that receives the cylinder and defines a gas hole 114 that fluidly communicates with the outside and allows introduction of refrigerant gas into the interior of the frame, a gas pocket (defined between 111 and 120) and a filter contacting the inner wall of the gas inlet (see Fig. 10).  The cylinder comprising a nozzle 125a, b), a gas inlet including a first groove 126a (and a second groove 126b), and a filter 126c which prevents foreign substances having a size of 1 micrometer entering into the cylinder (see [0126]). The filter made of an PET (an elastic material) thread (see [0127]). Han et al do not disclose that the filter member is a porous member.
Choi et al discloses a similar linear compressor with a gas space between a frame 20 and a cylinder 10 which provides gas nozzles 123 and a gas inlet having a porous filter therein (see Fig. 6). Choi et al also disclose the filter member being made of a thread member, i.e. a wire 310 in Fig. 5.
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute a porous filter member such as taught by Choi et al’s Fig. 6 for the thread filter member of Han et al since thread/wire filter members and porous filter members are recognized as equivalence for their use in the fluid filtering art and selection of any of these known equivalents to clean the fluid and protect the cylinder and the piston would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	With regards to claim 2 Han et al notes (see [0126]) that the filter should be configured and sized to prevent elements f a size greater than 1 micrometer from entering.
	With regards to claim 4 Han et al discloses the cylinder having a first groove 126a and a second groove 126b each having a filter located therein.
	As noted above claims 5 and  16 discloses that the filter is made of  PET (an elastic material and a polymer, see [0127]) and the figures clearly show the filter contacting the inner wall of the gas inlet. At the time of the effective filing date of the application it would have been obvious to utilize such a polymer to make the porous filter in view of its well-known suitability for use in a refrigerant compressor.
	

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al in view of Choi et al as applied to claim 1 above, and further in view of Balk (USPN).
As set forth above Han et al in view of Choi et al discloses the invention substantially as claimed but does not disclose that the filter members are made of a porous polymer such as PTFE. Balk discloses filter members  which are made of a porous polymer such as PTFE (see col. 6 lines 5 through 32).
At the time of the effective filing date of the application one of ordinary skill in the art would have found it obvious to utilize a material such as taught by Balk for the filter, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Further, since the Balk, Han et al and Choi et al filters are recognized as equivalence for their use in the filtering art, selection of any of these known equivalents to  filter the gas would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	
	Allowable Subject Matter
Claims, 16, 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses not makes obvious a linear compressor having a filter located in grooves of a cylinder as claimed where the filter is a hollow tube defining an inner passage through which refrigerant flow (claim 3), the spacing between the inner circumferential surface of the frame and the outer circumferential surface of the cylinder body being in a range of 10 to 30 micrometers (note [0252] provides a criticality to the spacing size, claims 18 and 19), or the gas pocket having grooves that are configured to collect oil and foreign substances at the inner surface of the frame or the outer circumferential surface of the cylinder body. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ha et al and Ahn et al disclose filter arrangements for linear compressors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
August 27, 2022